In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-346 CV

____________________


IN RE VENICE ANTHONY PATTERSON




Original Proceeding



MEMORANDUM OPINION

	Venice Anthony Patterson seeks mandamus relief to compel the trial court to certify
that Patterson's criminal case is not a plea-bargain case and that Patterson has a right to
appeal.  See Tex. R. App. P. 25.2(a)(2).  On July 12, 2007, we notified the relator that his
petition did not comply with appellate rules governing original proceedings.  See Tex. R.
App. P. 52.3, 52.7.  We notified the relator that his certificate of service did not establish
service on the respondent and real party in interest.  See Tex. R. App. P. 9.5(e), 52.2.  We also
notified the relator that he must either pay the filing fee or establish his inability to pay by
filing a declaration of indigence that includes the information required by Rule 20.1(b).  See
Tex. R. App. P. 20.1.  We provided an extension of time for the relator to amend his petition. 
Patterson did not amend his petition or provide a record from which we can determine
whether the trial court abused its discretion.  The relator neither amended his declaration of
inability to pay costs in this proceeding nor certified that he mailed a copy of the petition to
the respondent and the real party in interest.
	The  relator has not shown that he is entitled to mandamus relief from this Court.  See
In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 314 (Tex. App.--Houston [1st Dist.] 2006,
orig. proceeding); In re Lewis, No. 07-04-432 CV, 2004 WL 2074306 (Tex. App.--Amarillo
Sept. 17, 2004, orig. proceeding [mand. denied]); In re Hensler, 27 S.W.3d 719, 720 (Tex.
App.--Waco 2000, orig. proceeding).  Accordingly, we deny relief on the petition for writ of
mandamus.
	PETITION DENIED.

								PER CURIAM
 


Opinion Delivered September 13, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.